SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1400
KA 13-01548
PRESENT: SMITH, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JAMAHL A. THOMAS, II, DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (RYAN JAMES MULDOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered June 25, 2013. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the first degree (Penal Law §
160.15 [1]). Although defendant knowingly, intelligently, and
voluntarily waived his right to appeal (see People v Lopez, 6 NY3d
248, 256), that waiver does not encompass the denial of his request
for youthful offender status because no mention of youthful offender
status was made before defendant waived his right to appeal (see
People v Anderson, 90 AD3d 1475, 1476, lv denied 18 NY3d 991). We
conclude, however, that County Court did not abuse its discretion in
refusing to grant defendant youthful offender status (see People v
Johnson, 109 AD3d 1191, 1191-1192, lv denied 22 NY3d 997; People v
Davis, 84 AD3d 1710, 1710, lv denied 17 NY3d 815), and we decline to
exercise our interest of justice jurisdiction to adjudicate defendant
a youthful offender (cf. People v Noel, 106 AD2d 854, 854-855).




Entered:    January 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court